 
 
 
(English Translation)
June 4, 2007









Transferor:
YIU, SIU FUNG JEFF

 



Transferee:
CHINA SAFETECH HOLDINGS LIMITED 






Party C:
CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.  

 

 
 
Equity Transfer Agreement
of
All Issued Shares
of
ALLIED RICH LIMITED
 




--------------------------------------------------------------------------------


 
This Equity Transfer Agreement (the “Agreement”) is entered into by and among
the following parties on June 4, 2007:



(1)
YIU, SIU FUNG JEFF whose address is Flat B3107, Man Wah House, Lok Wah Estate,
Ngau Tau Kok, Kowloon, Hong Kong (the ID Card No. in Hong Kong is K636594(9))
(hereinafter referred to as “Transferor”);



(2)
CHINA SAFETECH HOLDINGS LIMITED, a company incorporated in British Virgin
Islands, whose address is F13, Press Plaza, Shennan Avenue Special Zone, Futian
District, Shenzhen (hereinafter referred to as “Transferee”);




(3)
CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC., a company incorporated in
Delaware, United States, whose address is F13, Press Plaza, Shennan Avenue
Special Zone, Futian District, Shenzhen (hereinafter referred to as “Party C”);



The Transferor, the Transferee and Party C above shall be individually referred
to as a “Party” and collectively referred to as the “Parties”.


WHEREAS ALLIED RICH LIMITED, a limited liability company legally organized and
validly existing under the Company Ordinance of Hong Kong, whose information is
listed as Exhibit I (hereinafter referred to as “Allied Rich”), and whose all
issued shares are beneficially held by the Transferor.



WHEREAS
Allied Rich invests and acquires Changzhou Minking Electronics Co., Ltd., a
wholly foreign owned company legally organized and validly existing under the
laws of People’s Republic of China, whose information is listed as Exhibit III
(hereinafter referred to as “Minking”), and whose all shares are beneficially
held by Allied Rich.




WHEREAS
The Transferee desires to purchase from the Transferor and the Transferor
desires to transfer to the Transferee 100% issued shares of Allied Rich. Upon
completion of the transfer under this Agreement, the Transferee shall indirectly
and fully acquire 100% shares and control power of Minking.

 
NOW, THEREFORE, the Parties hereby agree as follows:



--------------------------------------------------------------------------------




Article 1 Definitions



1.1
Unless otherwise defined in this Agreement, the following terms shall have the
meanings indicated as follow:



“Company Ordinance”
 
means Chapter 32 Company Ordinance of the laws of Hong Kong;
     
“Shares for Transfer”
 
means 10,000 common share of Allied Rich owned by the Transferor to be
transferred from the Transferor to the Transferee under this Agreement,
constituting 100% issued and outstanding stock of Allied Rich (for details
please refer to Exhibit II - Part A);
     
“Share Transfer”
 
means 100% issued shares of Allied Rich to be transferred from the Transferor to
the Transferee under Article 2.1 hereof;
     
“Balance”
 
shall have the meaning as provided in Article 3.2.1(2);
     
“Total Transfer Price”
 
means total price paid to the Transferor by the Transferee under Article 3.1
hereof;
     
“Closing Date”
 
June 4, 2007;
     
“Accounts of Allied Rich”
 
means management and financial statements of Allied Rich as of March 31, 2007,
the copies of which are attached as Exhibit A hereof;
     
“Minking Accounts”
 
means management and financial statements of Minking as of March 31, 2007 the
copies of which are attached as Exhibit B hereof;
     
“Business Day and Working Hours”
 
means the days when banks in Hong Kong normally provide general bank services
(excluding Saturday, Sunday and other Hong Kong public holidays) and general
working hours;
     
“PRC”
 
means People’s Republic of China;
     
“Hong Kong”
 
means Hong Kong Special Administrative Region of PRC;
     
“HKD”
 
means legal currency of Hong Kong;
     
“USD”
 
means legal currency of United States;
     
“RMB”
 
means legal currency of PRC.

 
2

--------------------------------------------------------------------------------


 

1.2
In this Agreement:




 
(i)
Any rule or law involved herein shall include any and all amendments,
supplements or reenactments thereof from time to time;




 
(ii)
Words and terms contained in Companies Ordinance shall be interpreted according
to definitions stipulated in Companies Ordinance except as otherwise defined or
stated in this Agreement, however, any amendment or change to Companies
Ordinance shall be excluded which is not enforced before or on the date to
execute this Agreement.




 
(iii)
Single word also includes plural meaning; word referred to any gender also
includes the other gender and neuter, word referred to person also includes
groups (legal person or non-legal person) and (under every circumstance), vice
versa;




 
(iv)
The parties, descriptions, exhibits, appendices and terms and conditions
mentioned herein shall be respectively referred to the parties, descriptions,
exhibits, appendices and terms and conditions hereof; and




 
(v)
The headings and table of contents in this Agreement are provided for reference
only and will not affect its construction or interpretation.

 
Article 2 Share Transfer



2.1
According to the provisions in this Agreement, the Transferor, as the beneficial
owner of all issued and outstanding shares of Allied Rich (for more details
please refer to Part A, Exhibit II), will transfer such Shares for Transfer to
the Transferee (for more details please refer to Part B, Exhibit II). After such
transfer, the Transferee will own 100% issued and outstanding shares of Allied
Rich.




2.2
Upon the completion of transaction hereunder, Shares for Transfer shall be free
and clear of any mortgage, lien or property encumbrances of any form, and Shares
for Transfer shall be transferred with all rights attached or accumulated
thereto, including all dividends and profits accumulated and distributed from
the completion date and the investment in Minking by Allied Rich.

 
Article 3 Transfer Price



3.1
Transfer Price



The Transferor and the Transferee agree, the Transferor shall transfer to the
Transferee Shares for Transfer. In return, the Transferee shall pay to the
Transferor the Total Transfer Price of RMB 200,000,000, consisting of RMB
100,000,000 in cash and the OTCBB listed shares of Party C with the value of RMB
100,000,000.
 
3

--------------------------------------------------------------------------------


 

3.2
Method of Payment




3.2.1
The Transferee shall pay the Total Transfer Price to the Transferor as follows:




(1)
The Transferee has paid to the Transferor USD3,952,555 before the Closing Date.




(2)
The Transferee shall pay the remaining price of USD8,900,915 (“Balance”) upon
the execution of this Agreement.




(3)
The Transferee (through its parent company, Party C) shall issue restricted
shares equal to RMB100,000,000 to the Transferor or its designees within ninety
days after the execution date of this Agreement, and the share value shall be
calculated based on the average of the closing price of Party C’s common stock
on the OTCBB for the 20 trading days prior to January 29, 2007 (USD13.27/share),
which means that the Transferee shall issue 968,611 shares to the Transferor.
The Transferor shall pledge certain shares to the Transferee as provided under
Article 5.2 hereof.




3.2.2
The Transferee shall remit the Balance to the bank accounts designated by the
Transferor, the information of which will be provided otherwise.

 

3.3
Exchange Rate



Cash of the total transfer price shall be paid by the Transferee to the
Transferor in USD. Exchange Rate of RMB against USD shall be 1:7.78.


Article 4 Closing



4.1
The Share Transfer shall be completed on the Closing Date at the place
stipulated by both parties in accordance with Exhibit V.




4.2
Terms and conditions to be performed hereof shall remain in force after the
Closing Date.




4.3
From the Closing Date, debts and credits and all risks of Allied Rich and
Minking shall be promptly borne by the Transferee (except otherwise undertaken
by the Transferor in Exhibit IV).




4.4
From the Closing Date, the Transferee shall have the right to consolidate
profits of Allied Rich and Minking with the Transferee group. At the meantime,
the Transferee shall have the right to appoint manager or financial person, or
authorize to appoint existing personnel of Allied Rich and Minking to take
charge of management and operation of Allied Rich and Minking as well as all
files, materials, financial documents and so on. The Transferor shall not enjoy
any shareholder right and/or interest of Allied Rich and Minking from the
Closing Date because of such Share Transfer, provided however, the Transferor
shall be liable for all obligations that are required to be borne by the
Transferor under applicable laws and this Agreement.



4

--------------------------------------------------------------------------------




Article 5 Warrants, Representations and Covenants of the Transferor



5.1
In addition to the information disclosed in this Agreement, the Transferor
warrants, represents and covenants to the Transferee under terms and conditions
stipulated in Exhibit IV, which also constitute the base for the Transferee to
accept the Shares for Transfer.




5.2
The Transferor covenants to the Transferee that the profits after tax in 2007
audited by US Auditors shall reach three levels: RMB20,000,000, RMB22,500,000
and RMB25,000,000. If profits after tax reach RMB20,000,000, the Transferee
shall release pledged shares equivalent to USD1,100,000 to the Transferor or its
designee; if Minking reaches profits after tax of RMB22,500,000, the Transferee
shall release pledged shares equivalent to USD2,200,000 to the Transferor or its
designee; and if Minking reaches profits after tax of RMB25,000,000, the
Transferee shall release pledge shares equivalent to USD3,213,368 to the
Transferor or its designee. The Transferor also covenants to the Transferee that
Minking’s profits after tax in 2008 which are audited by US Auditors shall reach
three levels: RMB30,000,000, RMB32,500,000, and RMB35,000,000. If Minking
reaches profits after tax of RMB30,000,000, the Transferee shall release pledged
shares equivalent to USD1,100,000 to the Transferor or its designee; if Minking
reaches profits after tax of RMB32,500,000, the Transferee shall release pledged
shares equivalent to USD22,000,000 to the Transferor or its designee; and if
Minking reaches profits after tax of RMB35,000,000, the Transferee shall release
pledged shares equivalent to USD3,213,367 to the Transferor or its designee.

 
Article 6 Warrants, Representations and Covenants of the Transferee and Party C



6.1
The Transferee covenants to keep the organization structure of Allied Rich and
Minking after the Share Transfer, expand its brand influence, fully support
business development of Allied Rich and Minking. The Transferee shall also
provide financial support as required by business based on the real situation
according to relevant laws and regulations.




6.2
The Transferee covenants that existing employees of Allied Rich and Minking
shall remain employed given that they are willing to stay and their stay will
not impede development of companies after Share Transfer; arrangement of senior
management and technical staff and the operation rights and benefits of such
persons shall be governed by separate agreements to be entered after the Share
Transfer. In addition, the Transferee covenants that benefits of such persons
shall not be lower than their previous benefits.

 
5

--------------------------------------------------------------------------------


 

6.3
The Transferee shall provide appropriate operation funds to Allied Rich and
Minking in order to support the Transferor to realize profits after tax for 2007
and 2008, dates and amounts of providing such funds shall be otherwise
stipulated.




6.4
Party C shall file relevant reports with the U.S. Securities and Exchange
Committee (“SEC”) according to law and issue shares to the Transferor under
Article 3.2.1(3) hereof after the execution of this Agreement.

 
Article 7 Governing Law


This Agreement shall be governed and construed by rules and laws of Hong Kong.
 
Article 8 Settlement of Disputes and Agent of Receiving Legal Procedure
Documents



8.1
Any dispute arising out of or relating to this Agreement, shall be settled by
friendly negotiation and discussion. If no agreement is reached through friendly
negotiation and discussion, such dispute shall be finally arbitrated by Hong
Kong International Arbitration Center(HKIAC) in accordance with HKIAC
Arbitration Rules then in effect. Unless otherwise provided in the arbitration
rules of HKIAC then in effect, the arbitration shall be the sole and exclusive
method and procedure of any dispute arising out of or relating to this
Agreement.




8.2
The Parties to this Agreement agree that unless not permitted by the applicable
laws and rules, the arbitration terms hereto shall be interpreted as and
constitute the currently effective arbitration agreement in writing with legal
effect, and shall be granted with such effect. The Parties to this Agreement
hereby expressly waive any right of possibly requested local administrative,
judicial or alternative dispute settlement methods, as the conditions of any
settlement procedure which arising out of this Agreement.




8.3
The Parties to this Agreement expressly represent that the award made according
to Article 8 hereof shall be final award binding upon the Parties. In addition,
the Parties to this Agreement hereby waive the right to appeal the award made
according to Article 8 hereof. The Article 8 shall constitute the most
comprehensive exclusive agreement to the extent permitted by the applicable
laws.




8.4 (1) 
The Transferee irrevocably entrusts BOYU ENTERPRISE CONSULTING CO., LIMITED,
whose address is Unit B1, 9/F, Loyong Court Commercial Building, 212-220
Lockhart Road, Wanchai, Hong Kong (“Agent”), to receive legal procedure
documents and to be on behalf of the Transferee to receive claims arising out of
or relevant to the Agreement or the legal procedures in Hong Kong (including but
not limited to, claims for reimbursement, summons, arbitration application and
arbitration award) (“Legal Procedure Documents”).

 
6

--------------------------------------------------------------------------------


 

(2)
Transferee undertakes to consecutively entrust the Agent as the agent of
receiving Legal Procedure Documents, in order to on behalf of the Transferee
receive Legal Procedure Documents in Hong Kong and immediately notify the
Transferor in writing if the Agent or its address is modified.




(3)
The Transferee agrees and confirms that Legal Procedure Documents which have
been sent to its Agent shall be deemed as having been sent to any Transferee.



Article 9 Liabilities for Breach of Contract



9.1
If any statement or warrants made by any Party in this Agreement is untrue or
false, it shall be deemed as breach of contract by the Party.




9.2
Any Party to this Agreement changes minds on purpose and cause the failure of
the share transfer, it shall be deemed as breach of contract by the Party.




9.3
The breaching party shall, in addition to performance of other obligations under
this Agreement, compensate the observant party all losses, damages, expenses
suffered by the observant party due to breach of contract caused by breaching
party.




9.4
If the Transferor changes minds on purpose and cause that the shares cannot be
transferred to the Transferee or the shares is forfeited after transfer, the
Transferee shall have the right to terminate the Agreement, and The Transferor
shall return the share transfer price or the shares and assume liabilities under
Article 9.3 of this Agreement.


 
Article 10 Force Majeure and Change of Circumstances



10.1
If any Party to this Agreement cannot perform any part or all of the terms
hereto directly or indirectly because of events such as fire, flood, earthquake
or other unforeseeable, unavoidable and/or uncontrollable events, the Party
shall be exempted from liabilities to the extent as affected by force majeure.




10.2
If any Party or Parties lose(s) its/their interests under this Agreement because
of legislation, or administration order or specific administration act of
government, any Party shall have the right to terminate this Agreement and to
restore to the conditions before the execution of this Agreement.




10.3
Any Party affected by force majeure shall deliver the other Party the written
notice regarding the occurrence of force majeure within 12 days after the
occurrence of the force majeure event.

 
7

--------------------------------------------------------------------------------


 

10.4
After the occurrence of force majeure event, the Parties to this Agreement shall
immediately consultant and decide whether to delay the performance of this
Agreement to a day in the future agreed by the Parties or to terminate this
Agreement.




10.5
If any Party delays or unable to perform all or part of the terms of this
Agreement for more than 30 days as a result of force majeure, the other Party
shall have the right to rescind this Agreement, and the Parties shall take all
necessary actions to restore the rights and obligations of all parties to their
respective original positions.


Article 11 Miscellaneous



11.1
This Agreement and its involved relevant documents constitute the full
understanding of the Parties regarding the share transfer, and replace any
previous intention, expression and understanding of the Parties.




11.2
If any term of this Agreement is regarded as illegal, invalid or unenforceable
at any time, the validity, effectiveness and enforceability of other terms of
this Agreement shall not affected or impaired in any way and shall remain the
full validity.




11.3
This Agreement shall bind the Parties and their respective successors and
assignees. The interests of this Agreement shall be assigned to the Parties
hereto and their respective successors and assignees. Without the permission of
the Parties in writing, any Party shall not amend, modify or revise this
Agreement.




11.4
This Agreement shall be effective upon signing.




11.5
Without the permission of the Parties in writing (the relevant permission shall
not be withheld without reasonable reasons), the Parties hereto shall not
transfer any rights or obligations under this Agreement.




11.6
The Parties agree to bear all the cost and expense in respect of the
negotiation, preparation, execution and performance of the Agreement and the
taxes arising from the transfer of Shares for Transfer. The stamp tax and all
other tax and expenses arising out of the transfer of Shares for Transfer
(including but not limited to, arising out of in China or in any other areas),
shall be borne and paid by the Transferor.




11.7
Unless provided and required by laws, regulations, order or judgments by the
competent authorities or courts (including, but not limited to, applicable
regulation of security exchanges), without the previous permission of the other
Party in writing (the relevant permission shall not be withheld without
reasonable reasons), any Party shall not make or distribute any related press
statement or announcement.

 
8

--------------------------------------------------------------------------------


 

11.8
Without the prior permission of the other Party in writing, any Party shall not
disclose the Agreement or any content or material in connection with any
transaction of this Agreement, excluding the following disclosure:




 
(1)
the disclosure is made according to the provisions of applicable laws,
regulations and rules (including, but not limited to, regulations of security
exchanges) or requirements of relevant government authorities or supervision
authorities, or court orders;




 
(2)
the disclosure is made to Allied Rich, Minking, or its higher competent
authorities or approval and examination authorities, or to contacted bank or
professional consultant of the disclosing Party;




 
(3)
the disclosure is made by the Transferor to the company of its company group or
senior management thereof.




11.9
If any term of this Agreement is or becomes illegal, invalid or unenforceable at
any time in any respect, other terms of this Agreement shall not be affected or
impaired.




11.10
Any notice required to be sent under this Agreement shall be sent in writing.
The notice shall be delivered to the following address or fax number or other
address or fax number that the recipient designates according to this Agreement:



(1)
Transferor:
YIU, SIU FUNG JEFF
 
Address:
Flat B3107, Man Wah House, Lok Wah Estate, Ngau Tau Kok, Kowloon, Hong Kong
 
Telephone:
(852) 2116 1199
 
Fax:
(852) 2116 1232
     
(2)
Transferee:
CHINA SAFETECH HOLDINGS LIMITED
 
Address:
Floor 13, Press Plaza, Shennan Avenue Special Zone, Futian District, Shenzhen
 
Telephone:
(86-755) 8351 0888
 
Fax:
(86-755) 8351 0815
     
(3)
Party C:
CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.
 
Address:
Floor 13, Press Plaza, Shennan Avenue Special Zone, Futian District, Shenzhen
 
Telephone:
(86-755) 8351 0888
 
Fax:
(86-755) 8351 0815


11.11
Any notice can be sent by mail with postage pre-paid, personal delivery, courier
with good reputation or by facsimile, and shall be deemed as delivered at the
following time:

 
9

--------------------------------------------------------------------------------


 

(1)
two days (seven days if sending by airmail with postage prepaid) after post (the
date of postmark is the posting date) for those sent by mail with postage
prepaid;




(2)
the next business day for those sent by fax;




(3)
the receiving time for those sent by courier or personal delivery.



Any notice to the Transferee, when properly delivered to any Transferee, shall
be regarded as delivered to the other Transferee.



11.12
This Agreement shall be written in Chinese in three copies with each Party
holding one copy.

 
10

--------------------------------------------------------------------------------


 
IN WITNESS WHEREOF, this Agreement has been executed by the Parties on the date
first above written and the Parties confirm that the Parties have carefully
reviewed and fully understand all the provisions of the Agreement.


The Transferor
YIU, SIU FUNG JEFF
Signature : /s/ YIU, SIU FUNG JEFF
Place of Signature : Shenzhen

 
Witness : PENG Yaoguang


The Transferee


TU Guoshen for and on behalf of
CHINA SAFETECH HOLDINGS LIMITED 
Signature : /s/ Tu Guoshen
Place of Signature : Shenzhen

 
Witness : LUO Ganqi
 
Party C
To execute, chop and deliver
TU Guoshen for and on behalf of
CHINA SECURITY & SURVEILLANCE TECHNOLOGY, INC.
Signature : /s/ Tu Guoshen
Place of Signature : Shenzhen
 
Witness : LUO Ganqi

 
11

--------------------------------------------------------------------------------


 
Exhibit I


Information of Allied Rich

 

Name in English :
ALLIED RICH INVESTMENT LIMITED




Place of Registration :
Hong Kong




Registered Address :
Unit B1, 9/F, Loyong Court Commercial Building, 212-220 Lockhart Road, Wanchai,
Hong Kong




Date of Registration and Establishment :
February 23, 2007




Company Form :
Limited Liability Company




Director :
YIU, SIU FUNG JEFF




Company Secretary :
JPS CONSULTING LIMITED




Shares : Legally :
HKD10,000, divided into 10,000 shares with face value of HKD1.00 per share

 

Issued and fully paid :
HKD10,000, divided into 10,000 share with face value of HKD1.00 per share



12

--------------------------------------------------------------------------------


 
Exhibit II


Part A


Information of Shares for Transfer



Company
Registered Shareholder
Quantity of Common Shares
Face Value Per Share
Percent of Issued Shares
 
 
 
   
Allied Rich
YIU, SIU FUNG JEFF
10,000
HKD 1 yuan
100%

 
Part B


Information of the Recipient of Shares for Transfer


The Transferee
Amount of Share to Be Transferred
CHINA SAFETECH HOLDINGS LIMITED
10,000

 
13

--------------------------------------------------------------------------------


 
Exhibit III
 
Information of Minking



Name
:
Changzhou Minking Electronics Co., Ltd.
     
Legal Address
:
No. 65-12, Xinggang Road, Zhonglou Economic Development Zone, Changzhou, Jiangsu
Province
     
Enterprise Type
:
Wholly Foreign Owned Enterprise
     
Date of Establishment
:
February 23, 2001
     
Business License No.
:
Qi Du Su Chang Zong Fu Zi No. 004933
     
Operational Term
:
20 years
     
Total Investment
:
RMB16 million Yuan
     
Registered Capital
:
RMB8 million Yuan
     
Investor
:
ALLIED RICH INVESTMENT LIMITED
     
Legal Representative
:
YIU, SIU FUNG JEFF
     
Directors
:
YIU, SIU FUNG JEFF
     
Business Scope
:
To develop and manufacture digital cable TV system equipment, digital recorder,
digital audio/video encoding equipment, software products; to manufacture and
process security productive products, equipment for electronic products; to
engage in design and construction business of security and protection project;
to sale self-produced products.



14

--------------------------------------------------------------------------------



Exhibit IV


Representations and Warranties





1.
Allied Rich and Minking are companies legally established and validly existing
under the laws of their respective places of establishment.




2.
Allied Rich and Minking have been authorized and qualified to conduct business
within the jurisdiction of their existing businesses.




3.
The operation businesses and their operation of Allied Rich and Minking have
been in material compliance with the relevant laws.



4.
Accounts of Allied Rich and Minking have been properly recorded in accordance
with the account categories and the generally accepted account principles,
standards and laws of their establishment place, which have truly represented
and reflected the status of Allied Rich and Minking respectively for the fiscal
year or the period ending on the date of the relevant book account.




5. (a) 
Exhibit I has listed all the directors and company secretaries of Allied Rich
before the completion of the transaction as of the Closing Date.




(b)
Exhibit III has listed the legal representative and all the directors of Minking
before the completion of the transaction as of the Closing Date.




(c)
There has not been any shareholder resolution adopted to liquidate Allied Rich
and Minking before the completion of the transaction as of the Closing Date.



6.
The register of shareholders of Allied Rich has truly and correctly recorded the
date and the changes of shareholders from the establishment to the completion
date and before the completion of the transition.



7.
Any share warrant has not been sent or given to any person in respect of any
share of Allied Rich and Minking by the Transferor, Allied Rich and Minking.




8. (a)
Allied Rich has not conducted any business activities other than holding shares
of Minking.




(b)
Allied Rich has Minking as its only one subsidiary company. Minking has no
subsidiary companies.



9.
Articles of associations of Allied Rich and duplicate of articles of
associations of Minking have been delivered to Transferee, which shall be true
and complete.



10.
If any thing conflicts or is inconsistent with foregoing warrants before the
closing date, the Transferee agrees to immediately notify the Transferor in
writing.

 
15

--------------------------------------------------------------------------------


 
11.
Allied Rich has fully paid the issued shares. Minking has fully contributed the
registered capital.



12.
The Transferor shall be the solely and legal beneficial owner of the Shares for
Transfer. The Shares for Transfer shall not be imposed of any mortgage, lien or
property encumbrances.



13.
Allied Rich owns 100% of shares of Minking. Allied Rich shall be the solely and
legal beneficial owner of the shares. The shares shall not be imposed of any
mortgage, lien or property encumbrances.



14.
The Transferor shall have the authority to execute the Agreement and can sell
any shares for transfer without any third party’s permission. The Agreement
shall be legally binding on the Transferor.



15.
Except for the ongoing litigations disclosed to the Transferee, Allied Rich and
Minking have not currently been involved in any material litigation or a party
to any litigation and/or any unexecuted verdict, and have not been subject to
any ongoing material injunction or order.



16.
Up to the Closing Date, all or part of the assets or businesses of Allied Rich
and Minking have not been entrusted to take over by any person, and there are
not any orders or applications before court or adopted solutions to close down
Allied Rich and Minking.




17.
Except for debts (including the outstanding tax fees)disclosed by the
Transferor, the Agreement or accounts of Allied Rich and Minking, Allied Rich
and Minking shall not have any other debts and/or outstanding tax fees as of the
Closing Date, which shall be assumed by the Transferor (if any).




18.
Except for the information disclosed by the Transferor, the Agreement or
accounts of Allied Rich and Minking, Allied Rich and Minking shall not have
other unperformed material contracts.




19.
The net assets in 2006 audited by the US auditor and verified by a third party
appraiser shall be more than RMB 35,000,000, the amount of sales shall be no
less than RMB 100,000,000 and the net profits shall be no less than RMB
16,000,000.




20.
The shareholders and the meeting of board of directors according to the Company
Law have reached a resolution to approve the share transfer for the issue of the
share transfer under the Agreement.




21.
The existing and outstanding legal liabilities of Allied Rich and Minking before
the Closing Date such as labor compensation disputes, bad debts and losses of
bad assets, debt disputes and/or risks of contingent debts shall be assumed by
the Transferor. For the losses which can be calculated into money, if the net
assets of the target company are less than RMB35,000,000, the Transferor shall
be obliged to make it up to RMB35,000,000.

 
16

--------------------------------------------------------------------------------


 
22.
The Transferor shall be fully responsible for all civil and criminal liabilities
of Allied Rich and Minking before and on the Closing Date.




23.
The Transferor shall not manipulate any adverse change to the operations of
Allied Rich and Minking on purpose (excluding the normal operation and force
majeure) as of execution of this Agreement. The Transferor shall immediately
inform the Transferee if there is any thing causing the material change to the
operation of Allied Rich and Minking.




24.
The Transferor undertakes to assign WANG Qinghan to continue to be the CEO of
Allied Rich and Minking for another five years and maintain the stability of
Allied Rich and Minking.




25.
The Transferor undertakes that ZHENG Hui, WANG Qinghan and CHEN Jian and their
direct relatives (parents, spouse or children) shall not engage in security and
protection industry or operation in similar industry in five years.



17

--------------------------------------------------------------------------------


 
Exhibit V


Provisions for the Closing


1.
Liabilities of the Transferee




(i)
The Transferee shall pay the Balance of the total price to the Transferor
according to Article 3.2.1 (2) of the Agreement and submit the proof document of
payment to the Transferor.




(ii)
The Transferee shall provide a consent letter executed by two persons to be the
directors of Allied Rich and a consent letter executed by two persons to be the
directors of Minking.



2.
Liabilities of the Transferor



After the transferor confirms that its bank account under Article 3.2.2 of the
Agreement has received all the payment by the Transferee under Article 3.2.1,
the Transferor shall deliver and arrange the following to the Transferee:



(i)
The transfer documents (subject to official execution by the registered
shareholders of Allied Rich) and instruments for sale along with shares in
connection with the Shares for Transfer;




(ii)
The original copy of resignation executed by two current directors of Minking
with stating that there are not any claims against Minking;




(iii)
All account books, registration certificates, business registration
certificates, articles of association, meeting records, statutory books,
application forms, seals, offset printing, steel seals and all documents
relevant to the company businesses (if any) of Allied Rich controlled by the
Transferor;




(iv)
The Transferor shall incentive Allied Rich and Minking to hold a board meeting
to approve (1) the transfer of the Shares for Sale relevant to Allied Rich, and
registration after payment of appropriate stamp taxes; (2) appointment of the
persons nominated by the Transferee according to law and who are qualified to be
directors of company under laws as the two new directors of Allied Rich and the
two new directors of Minking under the written instruction of the Transferee;
(3) after the completion of the foregoing (2), acceptance of resignation of the
two directors of the Minking under the above (ii); and (4) suspension and change
of the operation of the bank accounts of Allied Rich and Minking, and
appointment of the person nominated by the Transferee as the authorized person
to execute the bank accounts of Allied Rich and Minking under the written
instruction of the Transferee at least before two business days;




(v)
The original copy of records of the board meeting held for the issue of the
above (iv) executed and confirmed by the directors of Allied Rich and Minking;

 
18

--------------------------------------------------------------------------------


 

(vi)
The documents controlled by Minking (refer to the list of Exhibit C);




(vii)
The original resignation letter of the legal representative duly signed by the
transferor with stating that there are not any claims against Minking; and




(viii)
Legal opinion reports issued by Hong Kong law firms and China law firms.




3.
The Transferor and the Transferee shall make obvious marks on the seals and
enter into the delivery memorandum to present the differences between the new
users and the old users, while transferring Minking.



19

--------------------------------------------------------------------------------





